Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,850,199. This is a statutory double patenting rejection.
More specifically, pending claim 1-3, 5-10 are identical to claims 1-3, 5-10 of prior U.S. Patent No. 10,850,199.
Regarding pending claim 11, the claim is identical to claim 11 of prior U.S. Patent No. 10,850,199 except that in line 2, the system claim is referred to a method. The claim 
Pending claims 12-13, 15-20 are identical to claims 12-13, 15-20 of prior U.S. Patent No. 10,850,199.
Regarding pending claims 4 and 14, other than the typographical error (see 112 rejection below) the claims are identical to claims 4, 14 of prior U.S. Patent No. 10,850,199.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the synchronized second step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim should be --the synchronized second state--. Claim 14 incorporate similar limitation and is rejected for the same reason as discussed above.

Claim 11 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-20 are rejected by dependency.

Prior Art
The closest prior art D’Amora (US 7,656,401) discloses a system (Fig. 1) and a computer-implemented method for providing multi-user interactive virtual simulations for respective pluralities of devices substantially in real-time, the method comprising: 
providing, to a computing device (client 150 in Fig. 1) by at least one computing device (server 110), an user interactive virtual simulation in a first state (virtual simulation or, “3D scene”) as a function of an input layer, a rendering layer, a simulation layer, and a scripting layer (It is noted that other than the name of the layers, the claim does not specify what the input, rendering, simulation, and scripting layers are. In the broadest reasonable interpretation, it is interpreted that an input layer, a rendering layer, a simulation layer, and a scripting layer are files and program to generate the simulation according to user input. D’Amora discloses that files and program to generate the simulation in a virtual environment according to user input; 125, 130, 135, 140 in Fig. 4; cols. 4:35-45, 4:66-5:61), wherein the multi-user interactive virtual simulation is provided to the computing device over at least one respective network (wired, wireless network, col. 4:46-50); 

converting, by at least one computing device, the received at least one value to at least one fixed point value (The vertex data is then converted from floating point data to fixed point data, col. 5:33-34. See also cols. 5:42-45, 7:7-18.);
providing, to the computing devices by at least one computing device, the interactive virtual simulation in a second state as a function of the converted at least one value (cols. 3:54-67, 4:51-65, 5:46-67).

D’Amora discloses the claimed invention as discussed above but fails to teach: 
providing, to a plurality of computing devices by at least one computing device, a multi-user interactive virtual simulation in a first state as a function of an input layer, a rendering layer, a simulation layer, and a scripting layer, wherein the multi-user interactive virtual simulation is provided to each of the plurality of computing devices over at least one respective network; and
providing, to the plurality of computing devices by at least one computing device, the multi-user interactive virtual simulation in a synchronized second state as a function of the converted at least one value, wherein the multi-user interactive virtual simulation is provided to the plurality of computing devices in the second state identically and substantially simultaneously.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASSON H YOO/Primary Examiner, Art Unit 3715